In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-266 CR

____________________


ORAY JOSEPH LEGER, JR. a/k/a ORAY JOSEPH LEGER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 95697




MEMORANDUM OPINION 
 Oray Joseph Leger, Jr. a/k/a Oray Joseph Leger was convicted and sentenced on an
indictment for delivery of controlled substance.  Leger filed a notice of appeal on June 14,
2006.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court of
Appeals by the district court.
	On June 21, 2006, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered September 6, 2006 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.